Citation Nr: 1444966	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether the reduction in the rating for degenerative arthritis of the lumbar spine from 40 percent to 10 percent effective June 1, 2010, was proper.

2. Whether the reduction in the rating for degenerative arthritis of the cervical spine from 30 percent to 10 percent effective June 1, 2010, was proper.

3. Whether the reduction in the rating for degenerative arthritis of the right knee from 30 percent to 10 percent effective June 1, 2010, was proper.

4. Whether the reduction in the rating for degenerative arthritis of the left knee from 30 percent to 10 percent effective June 1, 2010, was proper.

5. Whether the reduction in the rating for degenerative arthritis of the right shoulder from 30 percent to 10 percent effective June 1, 2010, was proper.  

6. Entitlement to a disability rating in excess of 40 percent prior to June 1, 2010, in excess of 10 percent prior to November 14, 2013, and in excess of 20 percent from November 14, 2013, for degenerative arthritis of the lumbar spine.

7. Entitlement to a disability rating in excess of 30 percent prior to June 1, 2010, in excess of 10 percent prior to November 14, 2013, and in excess of 20 percent from November 14, 2013, for degenerative arthritis of the cervical spine.

8. Entitlement to a disability rating in excess of 30 percent prior to June 1, 2010 and in excess of 10 percent from June 1, 2010, for degenerative arthritis of the right knee.

9. Entitlement to a disability rating in excess of 30 percent prior to June 1, 2010 and in excess of 10 percent from June 1, 2010, for degenerative arthritis of the left knee.

10. Entitlement to a disability rating in excess of 30 percent prior to June 1, 2010 and in excess of 10 percent from June 1, 2010, for degenerative arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to March 1946, June 1946 to February 1956, March 1956 to February 1960, and March 1960 to February 1973, when he retired after 30 years in the United States Navy.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office (RO).  In his August 2011 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for July 2014.  However, prior to his scheduled hearing, the Veteran, through his representative, withdrew his appeal, effectively cancelling his hearing.  

The Board has not only reviewed the Veteran's "VBMS" file but also his file on the "Virtual VA" system to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to the promulgation of a decision on the issues on appeal, the Board received a written statement from the Veteran's representative requesting that the Veteran's appeal of all remaining issues be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In July 2014 written statement, the Veteran, through his representative indicated that he wished to withdraw his remaining claims on appeal, relating to service-connected arthritis of his lumbar and cervical spine, bilateral knees, and right shoulder.  Because the Veteran, through his authorized representative, has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal of whether the reduction in the rating for degenerative arthritis of the lumbar spine from 40 percent to 10 percent effective June 1, 2010 was proper is dismissed.

The appeal of whether the reduction in the rating for degenerative arthritis of the cervical spine from 30 percent to 10 percent effective June 1, 2010 was proper is dismissed.

The appeal of whether the reduction in the rating for degenerative arthritis of the right knee from 30 percent to 10 percent effective June 1, 2010 was proper is dismissed.

The appeal of whether the reduction in the rating for degenerative arthritis of the left knee from 30 percent to 10 percent effective June 1, 2010 was proper is dismissed.

The appeal of whether the reduction in the rating for degenerative arthritis of the right shoulder from 30 percent to 10 percent effective June 1, 2010 was proper is dismissed.  

The appeal of entitlement to a disability rating in excess of 40 percent prior to June 1, 2010, in excess of 10 percent prior to November 14, 2013, and in excess of 20 percent from November 14, 2013, for degenerative arthritis of the lumbar spine is dismissed.

The appeal of entitlement to a disability rating in excess of 30 percent prior to June 1, 2010, in excess of 10 percent prior to November 14, 2013, and in excess of 20 percent from November 14, 2013, for degenerative arthritis of the cervical spine is dismissed.

The appeal of entitlement to a disability rating in excess of 30 percent prior to June 1, 2010 and in excess of 10 percent from June 1, 2010, for degenerative arthritis of the right knee is dismissed.

The appeal of entitlement to a disability rating in excess of 30 percent prior to June 1, 2010 and in excess of 10 percent from June 1, 2010, for degenerative arthritis of the left knee is dismissed.

The appeal of entitlement to a disability rating in excess of 30 percent prior to June 1, 2010 and in excess of 10 percent from June 1, 2010, for degenerative arthritis of the right shoulder is dismissed.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


